Citation Nr: 1742395	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  16-27 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for unspecified adjustment disorder.

2.  Entitlement to an initial compensable disability rating for erectile dysfunction.

3.  Entitlement to an initial compensable disability rating for epididymo-orchitis.

4.  Entitlement to an initial disability rating in excess of 20 percent for lumbar intervertebral disc syndrome (back disability).

5.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy.

6.  Entitlement to a separate disability rating for bladder impairment associated with the service-connected back disability.

7.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy.
8.  Entitlement to an effective date earlier than September 11, 2013, for the award of service connection for unspecified adjustment disorder.

9.  Entitlement to an effective date earlier than September 11, 2013, for the award of service connection for erectile dysfunction.  

10.  Entitlement to an effective date earlier than September 11, 2013, for the award of service connection for epididymo-orchitis.

11.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from April 2008 to September 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The issues of entitlement to a separate disability rating for bladder impairment associated with the service-connected back disability, entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy, entitlement to an effective date earlier than September 11, 2013, for the grants of service connection for adjustment disorder, erectile dysfunction, and epididymo-orchitis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's adjustment disorder manifested in symptoms most nearly approximating occupational and social impairment with deficiencies in most areas, but did not result in total occupational and social impairment.

2.  Throughout the period on appeal, the Veteran's erectile dysfunction was manifested by a loss of erectile power and pain on ejaculation resulting in loss of use of a creative organ, with normal penile anatomy.

3.  Throughout the period on appeal, the Veteran's epididymo-orchitis was largely asymptomatic; he reported one episode treated with antibiotics. 

4.  Throughout the period on appeal, the Veteran's back disability manifested in pain, spasm, and forward flexion to, at worst, 40 degrees, with no evidence of ankylosis or incapacitating episodes.  

5.  Throughout the period on appeal, the Veteran's right lower extremity manifested in pain, decreased sensation, numbness, paresthesias and/or dysesthesias, and no more than mild incomplete paralysis of the femoral or sciatic nerve.




CONCLUSIONS OF LAW

1.  The criteria for a 70 percent initial disability rating, but no higher, for unspecified adjustment disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2016).

2.  The criteria for a compensable disability rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2016).

3.  The criteria for special monthly compensation (SMC) for loss of use of a creative organ have been met.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. §§ 3.350(a)(1), 4.115b, Diagnostic Code 7522 (2016).

4.  The criteria for a compensable initial disability rating for epididymo-orchitis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7525 (West 2014). 
 
5.  The criteria for an initial disability rating in excess of 20 percent for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

6.  The criteria for an initial disability rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Codes 8520 and 8526 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Adjustment Disorder

The Veteran's unspecified adjustment disorder is currently rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9440, which is governed by a General Rating Formula for Mental Disorders (Mental Disorders Formula).  

Under the Mental Disorders Formula, a 50 percent rating is warranted when a service connected psychiatric disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130. 

A 70 percent rating is warranted when a service connected psychiatric disability causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when a service connected psychiatric disability causes total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia)    or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  The Mental Disorders Formula does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Furthermore, the Board recognizes that the GAF Scale has been abandoned in the updated fifth edition of the DSM (DSM-5).  However, the DSM-IV was in use at the time the medical entries of record were made in this case, and VA regulations that the DSM-IV is to be used in adjudicating this case.  Thus, any GAF scores assigned remain relevant for consideration in this appeal.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Veteran first underwent VA examination in connection with his claim in October 2013.  He reported that he was engaged to be married, but that he did not feel his relationship was going well.  He described a good relationship with his father and his baby son.  He said that in his free time he enjoyed playing games, going out to eat, target shooting, gunsmithing, and spending time with friends.  The Veteran reported no current suicidal or homicidal ideation, but stated that he had attempted suicide several times following the death of his mother prior to his military service.  The Veteran said that he experienced anxiety about his relationship and financial situation.  The examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, anger problems, and neglect of personal appearance and hygiene.  The examiner assigned a GAF score of 60 and opined that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity.

In a statement dated June 2015, the Veteran reported that he had stopped caring about almost everything and doing anything.  He related that his friends had stopped visiting because he had rejected their offers of help.  He described days where he could not bring himself to get out of bed, and said that he rarely spoke to anyone other than his father, the mother of his child and her father, and his girlfriend.  He stated that he had anxiety about speaking to anyone else, but used to be very good at making friends.  The Veteran reported experiencing paranoia and feeling that a small setback could ruin a whole day.  He described having thoughts of suicide two to three times per week, but that he had no intent or plan because of his son.  He reported a lack of impulse control resulting in random anger and frustration as well as an overwhelming urge to buy things.  The Veteran also submitted several lay statements from friends and family which described how his chronic pain and limitation from service-connected disabilities negatively affect his emotional state.

The Veteran most recently underwent VA examination in August 2015.  The examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The examiner opined that the Veteran's level of functional impairment significantly impacted his reliability and productivity for occupational and employment activities

Upon review, the Board finds the evidence demonstrates that the nature, frequency, severity, and duration of the Veteran's symptoms throughout the period on appeal more nearly approximate the criteria for a 70 percent disability rating.  In that regard, the record reflects that the Veteran reported frequent suicidal ideation and a lack of impulse control.  Furthermore, the August 2015 examiner opined that the Veteran was unable to establish and maintain effective work and social relationships and had difficulty adapting to stressful circumstances.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds a disability rating of 70 percent, but no higher, is warranted throughout the period on appeal.  

The Board does not find, however, that a total disability rating is warranted at any time.  In that regard, the evidence demonstrates that the Veteran's memory, thought process, insight, and judgment were intact.  He was able to maintain some social and family relationships and to participate in some activities outside of the home.  While he had frequent suicidal ideation, he never described an intent or plan.  Accordingly, a 100 percent disability rating is not warranted at any time.  In reaching this conclusion, the Board does not wish to minimize the impairment the Veteran's psychiatric condition causes, however, the 70 percent rating he is assigned contemplates such social limitation as the inability to establish and maintain effective relationships.  However, to merit a 100 percent rating, the symptoms must cause total social impairment.  As explained, such was not shown here as total social impairment is not supported by the record.

Erectile Dysfunction

The Veteran's erectile dysfunction is rated as noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Pursuant to Diagnostic Code 7522, a 20 percent disability rating is warranted for deformity of the penis with loss of erectile power.  There is no other alternative criterion which warrants assignment of a compensable disability rating, and a 20 percent disability rating is the maximum schedular rating provided.  In every instance where the rating schedule does not provide for a non-compensable evaluation, a noncompensable evaluation shall be assigned where the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2016).  A footnote to Diagnostic Code 7522 indicates that consideration of whether SMC is warranted under § 3.350 should be undertaken.  38 C.F.R. § 3.350(a)(1) provides that SMC will be granted under 38 U.S.C.A. § 1114(k) for the loss of use of a creative organ.  

Upon VA examination in October 2013, the Veteran reported that he was able to achieve an erection sufficient for penetration and ejaculation without medication.  He did not experience retrograde ejaculation, and his anatomy was normal with no deformity.  During the pendency of the appeal, the Veteran has reported difficulty completing penetration and ejaculation, and has indicated that he has pain upon achieving ejaculation.  

Upon review, the Board finds that a compensable disability rating cannot be granted for erectile dysfunction.  In that regard, a compensable rating is not warranted absent penile deformity, which is not shown here, as the record reflects that the Veteran's anatomy is normal and that his complaints are related to erectile power and pain alone.  The Board also finds, however, that SMC pursuant to 38 C.F.R. § 3.350(a)(1) for the loss of use of a creative organ is warranted and to that extent the Veteran's claim is granted.

Epididymo-Orchitis

The Veteran's epididymo-orchitis, associated with his service-connected back disability, is currently rated as noncompensable pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7525.

Diagnostic Code 7525 provides that epididymo-orchitis is to be rated under the guidelines for urinary tract infections, outlined in 38 C.F.R. § 4.115a.  38 C.F.R. § 4.115a provides that a 10 percent disability rating be assigned for urinary tract infections which require long-term drug therapy, one to two hospitalizations per year, and/or intermittent intensive management.  A 30 percent rating is warranted with recurrent symptomatic infection requiring drainage, frequent hospitalization (greater than twice a year), and/or continuous intensive management.  When renal function is poor, the disability is rated as renal dysfunction.  As noted above, a noncompensable rating can be assigned any time the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Epididymo-orchitis was noted upon VA examination dated October 2013.  The Veteran had no history of orchiectomy or recurrent urinary tract or kidney infections.  He had an episode of epididymitis two months prior, but took antibiotics and returned to normal.  

Upon review, the Board finds no other complaints associated with epididymo-orchitis during the pendency of the appeal.  To the extent that the Veteran has asserted that he has urinary incontinence related to his back disability, the Board finds no indication that such is associated with his epididymo-orchitis, which relates to infection; the Board addresses the Veteran's claims related to urinary incontinence in the Remand section below.  Accordingly, as there is no indication that the Veteran has urinary tract infections requiring long-term drug therapy, hospitalizations, intensive management, drainage, or resulting in poor renal function, the Board finds that a compensable evaluation is not warranted.  

Back Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  In that regard, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's back disability is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243, for intervertebral disc syndrome (IVDS).  

The regulations specify that disabilities of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (Spinal Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  When IVDS is present, it is to be evaluated under the Spinal Formula unless it is more favorable to rate under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula).  Ratings under the Spinal Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

As relevant to the thoracolumbar spine, the Spinal Formula provides for a 20 percent disability rating when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The Spinal Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion, extension, and bilateral flexion of the cervical spine is zero to 45 degrees, and bilateral rotation is zero to 80 degrees.  Note (2) further provides that, for VA compensation purposes, forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion is 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Alternatively, the IVDS Formula provides for a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under the IVDS Formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The record reflects that the Veteran received private treatment from Dr. F.R.  In September 2011, Dr. F.R. noted that the Veteran reported shooting, aching, burning pain at a nine on a scale of one to 10, as well as an electric shock or tingling sensation into his thighs.  Dr. F.R. further indicated that the Veteran ambulated with a severely antalgic gait but was well-balanced and did not require assistance to rise.  He did not move his lower body with ease or regularity when moving in a seated position.  He had muscular tenderness and straight-leg raise testing was positive on the right side.  In October 2011, Dr. F.R. reported that the Veteran had difficulty ambulating and rising from a sitting position.  

The Veteran first underwent VA examination in connection with his claim in September 2013.  The examiner diagnosed multiple disc bulges.  The Veteran reported flare-ups manifesting in muscle spasms so severe that he occasionally passed out and with an estimated loss of range of motion of 20 degrees in forward flexion.  Range of motion testing reflected forward flexion to 60 degrees with no objective evidence of painful motion, extension to 20 degrees with painful motion, right lateral flexion to 25 degrees with painful motion, left lateral flexion to 30 degrees or greater with painful motion, and bilateral lateral rotation to 30 degrees or greater with no objective evidence of painful motion, for a combined range of motion of 195 degrees.  There was no additional loss of range of motion on repetitive-use testing.  The examiner noted functional loss or impairment due to less movement than normal and pain on movement.  There was no localized tenderness or pain on palpation and muscle strength and reflex testing were normal.  Sensory testing was normal except for the radiculopathy findings addressed below and in the Remand section.  The examiner noted no evidence of IVDS and the Veteran did not use any assistive devices.

The Veteran again underwent VA examination in October 2013.  He reported flare-ups with spasms and pain causing his muscles to tense and flex and prevent bending.  Range of motion testing revealed forward flexion to 50 degrees with painful motion, extension to 20 degrees with painful motion, bilateral lateral flexion to 30 degrees with no objective evidence of painful motion, and bilateral lateral rotation to 25 degrees with painful motion, for a combined range of motion of 180 degrees.  There was no additional loss of range of motion upon repetitive-use testing.  The examiner noted functional loss due to less movement than normal, pain on movement, and interference with sitting, standing, and weight bearing.  The examiner further noted localized tenderness or pain to palpation of the joint or soft tissue and guarding or muscle spasm resulting in an abnormal gait.  The Veteran demonstrated active movement against resistance in bilateral hip flexion and knee extension, but muscle strength testing was otherwise normal.  Reflexes were absent in the left knee and there was decreased sensation in the right foot and toes.  Straight leg raise testing was positive.  There were no signs of radiculopathy other than those discussed below.  The examiner reported IVDS with no incapacitating episodes, and the Veteran regularly used a cane.  

The Veteran most recently underwent VA examination in September 2015.  He reported aching pain with burning, "zapping," type pain down his right leg, and flare-ups with severe cramps in his legs and back.  He stated that he tried to move as little as possible during flare-ups, and that his flare-ups resulted in functional loss due to decreased range of motion.  Upon examination, range of motion testing revealed forward flexion to 65 degrees, extension to 25 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees, for a combined range of motion of 210 degrees with no additional loss on repetitive-use testing.  The examiner opined that range of motion itself did not contribute to functional loss, nor did pain.  There was evidence of pain with weight-bearing.  The examiner indicated that the examination was neither medically consistent nor inconsistent with the Veteran's statements regarding functional loss with repetitive use over time or with flare ups, and was unable to say whether pain, weakness, fatigability, or incoordination would significantly limit functional ability with repeated use over time or flare ups.  There was localized tenderness, but it did not result in an abnormal gait or spinal contour.  Strength and reflex testing were normal, as were sensory and neurological testing other than those discussed below.  There were no signs of ankylosis or IVDS.  The Veteran regularly used a cane, and the examiner opined that he would not be able to perform physical jobs but should be able to perform sedentary work.  

Lay statements from the Veteran and his family reflect complaints consistent with those noted at the various VA examinations.  For example, in June 2015, the Veteran reported difficulty sleeping due to back pain and muscle spasms, and he asserted that he often needed assistance getting out of bed or dressing.  He estimated that his pain was between a six and an eight on a scale of one to ten on a typical day.  He said that he could not drive a car for more than an hour.  The Veteran's girlfriend, ex-fiancé, and others described his intense fits of pain and muscle spasms.

Upon review, the Board finds that disability rating in excess of 20 percent for the Veteran's back disability is not warranted.  In that regard, the evidence reflects forward flexion to, at worst, 40 degrees, even when considering the Veteran's estimates of additional loss of motion due to flare ups.  Additionally, the evidence does not demonstrate ankylosis, favorable or unfavorable, at any time during the period on appeal.  While IVDS was noted at times, the Veteran did not have any incapacitating episodes as defined by VA, as there is no record of, nor allegation of, bed rest ever being prescribed.  Accordingly, a disability rating in excess of 20 percent cannot be granted.  

The Board acknowledges that the Veteran reported the use of a cane due to his back disability.  Although the use of a cane is not contemplated under the rating criteria, the symptoms corrected or alleviated by the use of the cane are addressed, and the Veteran's medical treatment records and VA examinations describe the level of his disability when he is not using a cane and those symptoms are contemplated under the ratings criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. 589.  Service connection has already been granted for bilateral lower extremity radiculopathy.  The Veteran has asserted that he has bladder dysfunction related to his back disability, and the question of whether a separate rating is warranted is remanded herein.  The Board finds there are no other symptoms which should be addressed by a separately-assigned disability rating.  

Right Lower Extremity Radiculopathy

The Veteran's radiculopathy of the right lower extremity is currently rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  
Diagnostic Code 8520 provides for a 10 percent disability rating for mild incomplete paralysis of the sciatic nerve, a 20 percent rating for moderate incomplete paralysis, a 40 percent rating for moderately severe incomplete paralysis, and a 60 percent rating for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis with the foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or lost.  

The Veteran's radiculopathy is currently rated under the Diagnostic Code pertaining to impairment of the sciatic nerve, but has variously been noted to instead be an impairment of the femoral nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8526 pertains to the femoral nerve, and provides for a 10 percent disability rating for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, a 30 percent rating for severe incomplete paralysis, and a 40 percent rating for complete paralysis of the quadriceps extensor muscles.  

When the Veteran underwent VA examination in September 2013, sensory testing revealed decreased sensation in the right upper anterior thigh and thigh/knees.  The examiner noted severe constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the right lower extremity, and opined that the Veteran had mild radiculopathy of the femoral nerve.  

In October 2013, the Veteran reported severe constant and intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness in the right lower extremity.  There was decreased sensation in the right foot and toes and straight leg testing was positive.  The Veteran further reported back pain shooting to the bilateral lower extremities associated with numbness and weakness.  The examiner found that there was sciatic nerve involvement but that, despite the Veteran's reports, the objective findings supported no more than mild radiculopathy.  

In September 2015, the VA examiner noted decreased sensation in the right upper anterior thigh and thigh/knee, with normal strength and reflex testing.   The Veteran's reported severe constant pain, moderate intermittent pain, moderate paresthesias/dysesthesias, and moderate numbness in the right lower extremity.  The examiner opined that there was mild femoral nerve impairment.  

Lay statements from the Veteran and his friends and family reflect symptoms consistent with those noted above.  The Veteran reported severe leg pain with decreased sensation, and that his right leg tends to give out. 

Upon review, the Board finds that a disability rating in excess of 10 percent for right lower extremity radiculopathy cannot be granted.  In that regard, the Board is cognizant of the discrepancy among examiners as to whether the Veteran has sciatic or femoral nerve impairment.  However, ultimately, it is VA's goal to evaluate the limitation caused by the symptoms of a service connected disability, rather than focusing exclusively on the root cause of the symptomatology.  Here, the Veteran's neurologic impairment, whether caused by the sciatic or femoral nerve, was noted to be no more than mild and a 10 percent disability rating is the highest rating available under the Diagnostic Codes for mild impairment of either nerve.  Furthermore, while the Veteran reported severe pain and numbness of the right lower extremity, each VA examiner opined that the objective evidence reflected mild impairment.  

To this end, as a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the degree of severity of a medical condition, as such may involve considerations that are beyond just the perception of symptoms themselves.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board does not wish to minimize the impairment caused by the Veteran's neurologic pain in his right lower extremity, but the fact remains that symptoms beyond pain are generally required for a neurologic rating in excess of 10 percent.
 
Accordingly, the Board finds a disability rating in excess of 10 percent for right lower extremity radiculopathy is not warranted.  

The Board notes that, in the October 2014 Notice of Disagreement, the Veteran's representative asserted that schedular evaluation may be inadequate with respect to right lower extremity radiculopathy and asked that consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) (2016) be given.  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As noted, this disability manifested primarily as decreased sensation, pain, and paresthesias and/or dysesthesias.  

The rating criteria for radiculopathy are based on the level of impairment of the involved nerve, and encompass a variety of radicular symptoms.  Furthermore, higher ratings are available for more severe symptoms.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Moreover, the regulations regarding neurologic disabilities effectively direct the RO to consider all of the neurologic symptomatology in determining whether a disability is mild, moderate, or severe, etc.  As such, the schedular rating that was assigned necessarily considers all the symptomatology.

As such, the Board concludes that referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), an extraschedular rating based upon the combined effect of multiple conditions may be awarded in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by the Veteran's right lower extremity and any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

In reaching these conclusions with respect to all of the claims on appeal, the Board has considered the assertions of the Veteran and his friends and family as to his symptomatology and the severity of his conditions, but, to the extent the Veteran and others believes that he is entitled to higher ratings than assigned herein, concludes that the findings during medical evaluations are more probative than are the lay statements.  Furthermore, the assertions of the Veteran and others regarding the severity of his disability are generally consistent with the ratings currently assigned and with the findings on VA examination.  As such, the Board has considered the assertions of the Veteran and others, but has also relied heavily on VA examinations, which duly considered the Veteran's subjective symptoms and do not show limitation of function approximating the criteria for higher ratings.  

Neither the Veteran nor his representative has raised any other issues with respect to the increased rating claims, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial disability rating of 70 percent, but no higher, for unspecified adjustment disorder is granted, subject to the laws and regulations governing the award of monetary benefits.

A compensable initial disability rating for erectile dysfunction is denied.

SMC for the loss of use of a creative organ is granted, subject to the laws and regulations governing the award of monetary benefits.

A compensable initial disability rating for epididymo-orchitis is denied.

An initial disability rating in excess of 20 percent for a back disability is denied.

An initial disability rating in excess of 10 percent for right lower extremity radiculopathy is denied.


REMAND

The Veteran has asserted that he is experiencing urinary incontinence as a result of his service-connected back disability.  In that regard, he reports that he has begun urinating in his sleep with some frequency.  As such, the Board finds the issue of entitlement to a separate rating for bladder impairment as associated with the back disability has been reasonably raised by the record.   Pursuant to Note (1) under the Spinal Formula, any associated objective neurologic abnormalities, including bowel or bladder impairment, are to be evaluated, separately, under an appropriate diagnostic code.  Accordingly, the Board finds it appropriate to remand this issue for a VA examination to determine the nature and severity of the Veteran's urinary incontinence.  Following such examination, the AOJ should consider whether a separate rating is warranted pursuant to VA regulations.

With respect to the remaining issues on appeal, in a June 2014 rating decision, the AOJ granted service connection for left lower extremity radiculopathy, adjustment disorder, erectile dysfunction, and epididymo-orchitis.  In an October 2014 statement, the Veteran expressly indicated his disagreement with the rating assigned for left lower extremity radiculopathy.  In a May 2015 VA Form 21-0958 Notice of Disagreement, he expressly indicated his disagreement with the effective dates assigned for the grants of service connection for adjustment disorder, erectile dysfunction, and epididymo-orchitis.  Since the Veteran's statements were filed within the appeal period and clearly indicated disagreement with these elements of the rating decision, the Board finds that the October 2014 and May 2015 statements are properly characterized as Notices of Disagreement.  38 C.F.R. § 20.201 (2016).  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is therefore required for the issuance of a Statement of the Case with respect to the issues of entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy and entitlement to an effective date earlier than September 11, 2013, for the grants of service connection for adjustment disorder, erectile dysfunction, and epididymo-orchitis.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran's claim for entitlement to a TDIU is inextricably intertwined with the claims remanded herein and therefore it must also be remanded.  
	
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and severity of any bladder impairment, reported as incontinence.  The examiner should answer the question: is it at least as likely as not (50 percent probability or greater) that the Veteran has a bladder impairment related to his service-connected back disability?  Why or why not? 
2.  Issue a Statement of the Case with respect to the issues of entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy and entitlement to an effective date earlier than September 11, 2013, for the grants of service connection for adjustment disorder, erectile dysfunction, and epididymo-orchitis.  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202.  If the Veteran perfects an appeal as to the issues, return the claims to the Board for appellate review.

3.  Then, adjudicate the claim for entitlement to a separate disability rating for a bladder impairment and readjudicate the claim for entitlement to a TDIU.  If any benefit sought is denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


